FILED
                             NOT FOR PUBLICATION                             JUL 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HOVIK SATAMYAN,                                  No. 12-73290

               Petitioner,                       Agency No. A095-445-481

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Hovik Satamyan petitions for review of the Board of Immigration Appeals’

(“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision

denying his motion to reopen removal proceedings conducted in absentia. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, and review de novo constitutional claims and

questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion or violate due process in denying

Satamyan’s motion to reopen, based on lack of notice, where Satamyan

acknowledged that he was personally served his Notice to Appear (“NTA”), and

the NTA complied with the requirements of 8 U.S.C. § 1229(a). See

Flores-Chavez v. Ashcroft, 362 F.3d 1150, 1156 n. 4 (9th Cir. 2004) (“Current law

does not require that the Notice to Appear . . . be in any language other than

English.”); see also Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error and prejudice to prevail on a due process claim).

      The agency also did not abuse its discretion in denying Satamyan’s motion

to reopen where Satamyan failed to establish “exceptional circumstances.” See 8

U.S.C. § 1229a (b)(5)(C)(I), (e)(1); see also Hernandez v. Mukasey, 524 F.3d

1014, 1018 (9th Cir. 2008) (“reliance on a non-attorney immigration consultant’s

deficient advice did not meet that ‘exceptional circumstances’ standard”).




                                          2                                      12-73290
      We lack jurisdiction to review the BIA’s decision not to reopen proceedings

sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                  12-73290